
	

113 S2464 IS: National Bison Legacy Act
U.S. Senate
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2464
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2014
			Mr. Johnson of South Dakota (for himself, Mr. Hoeven, Mr. Bennet, Mrs. Gillibrand, Mr. Heinrich, Ms. Heitkamp, Mr. Inhofe, Mr. Johanns, Mr. Moran, Mr. Portman, Mr. Schumer, Mr. Thune, Mr. Udall of New Mexico, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To adopt the bison as the national mammal of the United States.
	
	
		1.Short title
			This Act may be cited as the
		  National Bison Legacy Act.2.FindingsCongress finds that—(1)bison are considered a historical symbol of the United States;(2)bison were integrally linked with the economic and spiritual lives of many Indian tribes through
			 trade and sacred ceremonies;(3)there are more than 60 Indian tribes participating in the Intertribal Buffalo Council;(4)numerous members of Indian tribes are involved in bison restoration on tribal land;(5)members of Indian tribes have a combined herd on more than 1,000,000 acres of tribal land;(6)the Intertribal Buffalo Council is a tribal organization incorporated pursuant to section 17 of the
			 Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 477);(7)bison can play an important role in improving the types of grasses found in landscapes to the
			 benefit of grasslands;(8)a small group of ranchers helped save bison from extinction in the late 1800s by gathering the
			 remnants of the decimated herds;(9)bison hold significant economic value for private producers and rural communities;(10)according to the 2012 Census of Agriculture of the Department of Agriculture, as of 2012, 162,110
			 head of bison were under the stewardship of private producers, creating
			 jobs and providing a sustainable and healthy meat source contributing to
			 the food security of the United States;(11)a bison is portrayed on 2 State flags;(12)the bison has been adopted by 3 States as the official mammal or animal of those States;(13)a bison has been depicted on the official seal of the Department of the Interior since 1912;(14)the buffalo nickel played an important role in modernizing the currency of the United States;(15)several sports teams have the bison as a mascot, which highlights the iconic significance of bison
			 in the United States;(16)on December 8, 1905, William Hornaday, Theodore Roosevelt, and others formed the American Bison
			 Society in response to the near extinction of bison in the United States;(17)on October 11, 1907, the American Bison Society sent 15 captive-bred bison from the New York
			 Zoological Park, now known as the Bronx Zoo, to the first wildlife refuge in the United States, which was known as the Wichita Mountains Wildlife Refuge, resulting in the first successful reintroduction of a mammal species on the brink of extinction
			 back into the natural habitat of the species;(18)in 2005, the American Bison Society was reestablished, bringing together bison ranchers, managers
			 from Indian tribes, Federal and State agencies, conservation
			 organizations, and natural and social scientists from the United States,
			 Canada, and Mexico to create a vision for the North American bison in the
			 21st century;(19)there are bison herds in National Wildlife Refuges and National Parks;(20)there are bison in State-managed herds across 11 States;(21)there is a growing effort to celebrate and officially recognize the historical, cultural, and
			 economic significance of the North American bison to the heritage of the
			 United States;(22)in the 1st session of the 113th Congress, 25  Senators led a successful effort to
			 enact a resolution to designate November 2, 2013, as the second annual
			 National Bison Day; and(23)members of Indian tribes, bison producers, conservationists, sportsmen, educators, and other public
			 and private partners have participated in the annual National Bison Day
			 celebration at several events across the United States and are committed
			 to continuing this tradition annually on the first Saturday of November.3.Establishment and adoption of the north american bison as the national mammalThe mammal commonly known as the North American bison is adopted as the national mammal of the United States.
		
